Citation Nr: 1002622	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a ruptured quadriceps tendon of the left knee.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from April 1969 to 
December 1971, December 1990 to May 1991, and September 2001 
to August 2002.  He also had additional service in the 
Mississippi Army National Guard from November 1980 to January 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appellant was originally scheduled for a local hearing at 
the RO in July 2006.  He was unable to attend the hearing and 
asked that it be rescheduled.  The hearing was rescheduled 
for September 11, 2006, and notice was provided in July 2006.  
The evidence of record shows that the appellant failed to 
report for his scheduled hearing in September 2006.  He has 
not asked that it be rescheduled.

Additionally, the appellant also requested that he be 
afforded a Travel Board hearing before a Veterans Law Judge 
when he submitted his substantive appeal in March 2006.  Said 
hearing was scheduled for February 2007.  The appellant then 
submitted a statement in February 2007 wherein he withdrew 
his request for a Travel Board hearing.  He asked that his 
claim be decided based on the evidence of record.  The Board 
finds that the appellant's request for a Travel Board has 
been withdrawn and will conduct its appellate review based on 
the evidence of record. 
38 C.F.R. § 20.704(e) (2009).

The Board then remanded the claim to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  This occurred in 
March 2008.  The purpose of the remand was to obtain 
additional medical records and to schedule the appellant for 
a VA examination of his left leg.  The claim has since been 
returned to the Board for review.  




FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the appellant of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The appellant's left knee disability is manifested by 
pain, muscle atrophy, flexion greater than 45 degrees and his 
extension is not limited to 10 degrees.  There is no 
instability, swelling, effusion, or deformity of the left 
knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a ruptured quadriceps tendon of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5259 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

With respect to the issue now on appeal, the RO granted 
service connection and assigned a 10 percent evaluation by 
way of a July 2004 rating decision.  Later that month a VA 
examination was conducted and a rating decision was then 
issued in August 2004 which confirmed and continued the 10 
percent rating.  Since the August 2004 decision considered 
new and material evidence in the form of the VA examination, 
the July 2004 decision was not final.  See 38 C.F.R. 
§ 3.156(b).  As a result, the appeal stems from the initial 
grant of service connection and assignment of the rating.  
Courts have held that once service connection is granted the 
claim is substantiated; additional notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA also fulfilled its duty to assist.  The VA, through the 
AMC, contacted the appellant in April 2008 and asked him for 
the list of all health care providers who had provided 
treatment for his service-connected left leg disability since 
2003.  The appellant failed to respond to that inquiry.  
Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  In this respect, the record 
reflects that the Board, through the AMC, attempted to 
schedule the appellant for an additional examination of his 
left leg.  The appellant was scheduled for the examination, 
but did not report.  The Board recognizes that it has a duty 
to assist the appellant in obtaining additional information 
that may benefit or support his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  However, the duty to 
assist is not a one-way street, and it is the conclusion of 
the Board that the appellant has not fulfilled his duty to 
cooperate in this matter.  If an appellant wishes help, he 
cannot passively wait for it in those circumstances where his 
own actions are essential in obtaining the putative evidence.  
Ibid; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In this 
instance, the appellant did not respond to the RO's letter or 
report for the examination.  Given the foregoing, the Board 
finds that the VA has complied with the duty to assist.

Upon reviewing the development that has occurred since March 
2008, the Board finds there has been substantial compliance 
with its remand instructions.  The Board notes that the Court 
has recently noted that "only substantial compliance with 
the terms of the Board's engagement letter would be required, 
not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  The 
record indicates that the AMC scheduled the appellant for a 
medical examination and sent him with a written notification 
letter.  The AMC also contacted him in writing and asked that 
he submit information and evidence showing where he was 
treated for the condition at issue.  In both instances, the 
appellant failed to cooperate with the AMC.  Thereafter, the 
AMC issued a Supplemental Statement of the Case (SSOC).  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its March 2008 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the appellant 
the right to compliance with the remand orders).  Therefore, 
in light of the foregoing, the Board will proceed to review 
and decide the claim based on the evidence that is of record 
consistent with 38 C.F.R. § 3.655 (2009).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2009) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2009) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2009) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

With respect to the issue before the Board, the appeal stems 
from the appellant's disagreement with an evaluation assigned 
in connection with the original grant of service connection, 
and the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).

The appellant's disability has been rated in accordance with 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5259 (2009).  Symptomatic removal of the semilunar 
cartilage warrants a 10 percent rating.  Such a rating was 
based on the surgical repair of the ruptured quad tendon.  

In August 2001, the appellant was seen after falling and 
hyperextending his left leg.  An x-ray reportedly revealed no 
fracture.  The impression was knee pain and possible quad 
tendon rupture.  Following additional assessment, surgery was 
undertaken to repair the quadriceps tendon.  Thereafter, the 
appellant was seen during an initial physical therapy 
evaluation in October 2001 at which time he was assessed as 
having decreased range of motion in the knee and strength.  
By September 2002, the appellant had no effusion, full range 
of motion of the knee and was able to maintain extension 
against resistance.  He had 4/5 strength on the left compared 
to the right.   

The appellant underwent a VA medical examination in July 
2004.  Prior to the exam, the appellant told the examiner 
that as a result of the quadricep repair, he was having 
problems with his left knee.  He reported that his ability to 
ambulate long distances was decreased secondary to pain and 
that he had pain in the knee with prolonged sitting.  His 
greatest problem was that he felt his knee did not support 
him well and would buckle if he was on uneven ground.  He did 
not use a crutch or cane for ambulation but had a brace that 
he tended not to wear.  He was working for a government 
agency and drove a tractor or truck for most of the day.  The 
appellant complained of pain, buckling, and fatigue.  Upon 
examination, the following was noted:

	. . . He walks with a slightly 
antalgic gait favoring his left knee.  On 
left knee exam, the patient has a well-
healed midline surgical incision from the 
interior aspect of his patella to 5 
centimeters proximal to the superior part 
of the patella.  This is well healed with 
no evidence of infection.  Passively he 
has an excellent range of motion of the 
knee from 0 degrees to 110 degrees.  
Actively he has an extension lag of 5 
degrees with flexion to 95 degrees.  He 
has significant weakness in his quad 4/5 
compared with 5/5 on the contralateral 
side.  Hamstrings are strong 5/5; knee is 
stable to exam of both varus and valgus 
stress, 0 and 30 degrees.  McMurray's 
test negative.  Lachman's test is 
negative; anterior posterior drawer signs 
are negative.  Distally the patient is 
neurovascularly intact.  There is no 
palpable effect over the quadriceps 
tendon; however, there is some obvious 
atrophy of the quadriceps muscle.

Arthritis was not shown by x-ray films.  The assessment was 
status post left quadriceps tendon repair.  It was further 
noted that the muscle repair does have "significant 
disability" in his left knee with a marked loss and strength 
and subjectively has problems with performing extraneous 
activities and walking on unlevel ground.  Complaints of 
persistent pain were also noted.  With respect to DeLuca v. 
Brown, 8 Vet. App. 202 (1995)], the doctor stated that it was 
not feasible to express any decreased functions in terms of 
additional limitations of the left leg with any degree of 
medical certainty.  

The Appellant was seen at a VA primary care assessment 
appointment in March 2005.  With respect to the extremities, 
it was recorded that there was no cyanosis, ischemia or 
clubbing.  There were no deformities and normal range of 
motion.  Additionally, there was no edema, swelling, 
tenderness or crepitation.  Motor strength was noted to be 
5/5, sensory examination was intact and deep tendon reflexes 
were 2+.
 
In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2009).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  See 38 C.F.R. § 4.45 (2009).

This appellant's left leg condition has been rated, as noted 
previously, pursuant to the criteria found at 38 C.F.R. Part 
4, Diagnostic Code 5259 (2009).  This code provides for the 
assignment of a 10 percent rating where there is evidence of 
a symptomatic knee status post semilunar removal of 
cartilage.  A 10 percent evaluation is the highest disability 
rating provided by this diagnostic code.  Diagnostic Code 
5258 provides for a 20 percent rating where the symptoms 
include frequent episodes of "locking," pain and effusion 
into the joint.  38 C.F.R. Part 4 (2009).  

The Board notes that there are other Diagnostic Codes 
relating to knee disorders, such as Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5257 (for recurrent 
subluxation or lateral instability), Diagnostic Code 5260 
(limitation of flexion), Diagnostic Code 5261 (limitation of 
extension), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (for genu recurvatum).  38 
C.F.R. Part 4 (2009).  

The appellant's left knee disability is not manifested by 
impairment of the tibia and fibula or genu recurvatum and, 
therefore 38 C.F.R. Part 4, Diagnostic Codes 5262 and 5263 
(2009) are inapplicable.  Medical evidence indicates the 
appellant's left knee has greater than 45 degrees of flexion 
and his extension is not limited to 10 degrees.  Accordingly, 
he does not meet the requirements for even a compensable 
rating under either DC 5260 or 5261.  The knee was stable to 
varus and valgus stress, therefore, there is no lateral 
instability of the knee nor was subluxation reported by the 
appellant or noted by the VA examiner or the VA outpatient 
record.  Therefore, Diagnostic Codes 5257, 5260 and 5261 are 
inapplicable.  38 C.F.R. Part 4 (2009).  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  Again, the appellant has range of motion of the left 
knee and therefore it is clearly not ankylosed.

With respect to the rating criteria noted at 38 C.F.R. Part 
4, Diagnostic Code 5258 (2009), the appellant has complained 
of pain and giving out of the knee.  Yet, when examined in 
2004, the examiner found no evidence of locking, buckling, 
giving way, or swelling.  Effusion, laxity, or instability 
also were not reported.  Additionally, the medical evidence 
does not indicate that there is deformity of the knee.  While 
pain and muscle atrophy have been observed, other symptoms or 
manifestations indicative of a more disabling condition have 
not been found or diagnosed.  Based on the VA examination, 
the Board cannot reasonably conclude that an increased rating 
is warranted under 38 C.F.R. Part 4, Diagnostic Code 5258.  

As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4 
(2009), whether or not they have been raised by the 
appellant.  In this case, the Board finds no provision upon 
which to assign a rating greater than 10 percent for the 
appellant's left knee disability.  It is also added that the 
medical evidence, taken in conjunction with the statements 
provided by the appellant, do not establish measurable 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  The 
VA examiner specifically reported that it was not feasible to 
make any such assessments.  In other words, an increased 
rating due to functional loss in accordance with the precepts 
of DeLuca is not warranted.  The Board has also considered 
whether staged ratings are warranted but finds that the 
evidence does not show that the criteria for a higher rating 
are met at any period of time that is covered by this appeal. 

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left knee disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
appellant's left knee with the established criteria found in 
the rating schedule shows that the rating criteria reasonably 
describes the appellant's disability level and 
symptomatology; as discussed above, the rating criteria 
considers loss of motion as well as pain on motion.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for the knee 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment solely due to the 
disability.  There is nothing in the record which suggests 
that the left leg disorder itself markedly impacted his 
ability to perform his job.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.  

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2009) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a ruptured quadriceps tendon of the left knee is 
denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


